Exhibit 10.1

 



Approval Notice of Credit Line

 

I. Regarding the related transactions between your company and the Bank, the
transaction conditions approved by the Bank are as follows:

 

Amount Unit: one thousand NTD

 

Transaction Type Credit Line Interest Rate Usage/Note

1. General credit extension

comprehensive credit line

300,000    

(1) Short term loan -

Import 0/A

(300,000) Negotiable on a case-by-case basis

1. Revolving loans

2. 120-day repayment period

3. The current reference rate for 120-day period is 1.95%

4. A copy of the Invoice must be obtained before the loan can be issued;
credited in full amount; the remittance restricted only to the suppliers (must
not be enterprises/individuals)

(2) Short term loan (100,000) Negotiable on a case-by-case basis

1. Revolving loans

2. 90-day repayment period

3. The current reference rate for 90-day period is 2%

Total 300,000   1. Maturity Date: 5/31/2019

Additional (special) conditions:

1. For case 1, the loan can only be issued once the received remittance (must
not be enterprises/individuals) reaches NTD 50,000,000. And starting from the
1st day of the month following the loan being issued for the first time,
remittances received during each quarter shall reach USD 10,000,000, so that the
loan being issued can exceed NTD 200,000,000 for case 1.

2. For case 1, starting from the 1st day of the month following the loan being
issued, the amount of average deposit during each quarter shall take a
proportion of 30% in the average credit amount, if not, 30% of the credit
balance shall be collected through the cash deposited in the account or pledge
of a a banking deposit.

3. For case 1, an accountant's statement shall be obtained before the loan can
be issued, stating that the accountant's check report for the 2017 financial
statements shall be issued before July 31, 2018. And your company shall be
required to provide the 2017 financial statements and the latest interim report
of 2018 to the Bank before July 31, 2018.

4. Before the loan can be issued, a letter of responsibility issued by Prime
World International Holdings Ltd. shall be required.

5. At the end of each quarter (March, May, August, and November), the Applied
Optoelectronics, Inc.'s shareholding in Prime World International Holdings Ltd.
shall be checked, which must not be less than 100%.

 

II. Under the above-mentioned conditions, if there are difficulties obtaining
the funds due to market factors, or these conditions cannot properly reflect the
costs of the Bank's acquisition for the related funds, the Bank reserves the
rights to make the adjustments in a timely manner to the amounts of the loan,
usage, and the re-determination of the loan interest rates.

 

III. We kindly request your company/your good self to check with the relevant
documents for signing and other matters.

 

  Customer Confirmation with Signature   The company/I have fully understood the
above content and agreed that it is a part of the agreement signed with the
Bank.

 

Kind Regards

Prime World International Holdings Ltd.

 

Taiwan Branch

 

Date: June 12, 2018

 

Version 1041127

 

 

 

 



 1 

